DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	This application is in condition for allowance except for the presence of claim11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…filling the cavity with a coating material; fixing the display module to a second die using a coupling body disposed on a second surface of the display module, opposite of a first surface of the display module disposed with a plurality of LEDs; soaking the display module in the coating material filled in the cavity; curing the coating material; and separating the cured coating material of the display module from the die plate.”, in combination with the rest of the limitations of claim 1.
  The primary reasons for allowance of the independent claim 16 is that the prior art does not disclose or suggest the claimed limitations “…soaking a first surface of a substrate in a coating material, the first surface disposed with a plurality of LEDs, and the substrate further including a second surface, opposite of the first surface, that is disposed with a plurality of chips connected to the plurality of LEDs and further disposed with a coupling body; and curing the coating material while the first surface of the substrate is soaked in the coating material, the cured coating material forming a molding part that covers the first surface and the plurality of LEDs, and has a shape corresponding to a shape of the plurality of LEDs.”, in combination with the rest of the limitations of claim 16.
The closest prior art reference is Nakamura et al. (US 2016/0141268 A1) teaches forming a cavity using a die plate of a first die and a plurality of side surface dies (cavities formed between 5; Fig.1(A)); filling the cavity with a coating material  (3; Fig.1B); curing the coating material (3’; Fig.1E) and separating the cured coating material of the display module from the die plate (Fig.1F). The following method is closest to the Fig.1. 
The closest prior art references include in the IDS teaches similar limitations to claims 1 and 17. However, none of the prior art teaches the orders of the steps of claims 1 and 17 and none of the prior art references can be used as a primary or secondary reference. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mounir S Amer/Primary Examiner, Art Unit 2894